 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrieger-Ragsdale & Company,Inc.andInternational Brother-hood of Bookbinders,AFL-CIOKrieger-Ragsdale&Company, Inc.andLocal 73L, Lithographersand Photoengravers International Union,AFL-CIO.Cases25-CA-2355 and 2367. June 16,1966DECISION AND ORDEROn March 29, 1966, Trial Examiner Charles W. Schneider issuedhisDecision in the above-entitled proceeding, granting GeneralCounsel's motion for summary judgment, on the grounds that thepleadings and affidavit submitted by the Respondent presented noissue of fact requiring a hearing and finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, asamended.The Trial Examiner recommended that the Respondentcease and desist from such unfair labor practices and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecases toa three-member panel [Chairman McCulloch and Members Brown andJenkins].The Board has considered the Trial Examiner's Decision, theexceptions and brief, and the entire record in these cases, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.,[The Board adopted the TrialExaminer's RecommendedOrder.] 2IIn view of the context in which the following sentence appears in section 6 of theTrial Examiner's Decision, it is evident that the Trial Examiner inadvertently omittedthe word"not" after word "does" : "In any event,assuming that the evidence is new and-that the operations are now in a single room, rather than three as heretofore,this doesseem so material a revision in operations as to require reversal of the decision as to theappropriate unit."a Inasmuch as we have adopted the Order recommended by the Trial Examiner, thewords"a Decision and Order" shall be substituted for "The Recommended Order of aTrial Examiner"in the notice. In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals,Enforcing an Order."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding 1Upon petitions for certification of bargaining representativesfiled by Local 73L,Lithographers and Photoengravers InternationalUnion, AFL-CIO (Case 25-RC-'Official notice is taken of the representation proceeding,Cases 25-RC-2878 and 2879159 NLRB No. 53. KRIEGER-RAGSDALE & COMPANY, INC4912878), and International Brotherhood of Bookbinders, AFL-CIO (Case 25-RC-2879), concerning employees of Krieger-Ragsdale and Company, Inc., Evansville,Indiana (the Respondent herein), a consolidated hearing was held at Evansville onJune 25, 1965 before a Hearing Officer of the Board, pursuant to Section 9(c) ofthe National Labor Relations Act.The Respondent is engaged in the job printing industry.At the hearing upon theunion petitions the Lithographers Union sought an appropriate unit consisting oflithographic production employees; the Bookbinders requested a unit of binderyemployees and janitors.The Respondent contended that in view of the nature ofitsoperations, including the low level of skills required of its employees, the inte-gration of its operations, and the regular interchange of employees, the only appro-priate collective-bargaining unit at its plant was one composed of all production andmaintenance *employees.Following the hearing opportunity was afforded for thefiling of briefs.On July 26, 1965, the Regional Director of the Board, in accordance withauthority delegated by the Board pursuant to Section 3(b) of the National LaborRelations Act, issued his written decision in which, after examining the various con-tentions of the parties, the evidence adduced at the hearing and the applicable prece-dents, he found two separate appropriate units: one composed of employees engagedin traditional lithographic products work, with some miscellaneous exclusions, theother composed of employees in the bindery and shipping and receiving department,but excluding the janitors.At the same time the Regional Director directed thatelections by secret ballot be held in each unit.The Regional Director specificallyfound the Respondent's position as to the appropriate unit to be without merit.In due course the Respondent filed with the Board in Washington, D.C., a requestfor review and motion to stay the Regional Director's Decision and Direction ofElections,and an accompanying brief.To these the Lithographers filed anopposition.In its request for review the Respondent reiterated its contention that the onlyappropriate unit was plantwide. In addition, the Respondent urged that the RegionalDirector had made erroneous material factual findings.Apart from the asser-tions of factual error by the Regional Director, the Respondent's arguments to theBoard in support of its request for review may be summarized as follows:Since possibly 1946 firms typical of the Respondent in this industry haveevolved from the traditional commercial job printing type of operation to atype more properly described as a "paper converter"-one primarily producinga simple volume product.Thus only 15% of the Respondent's work involvestraditional commercial type printing.This evolution has lowered the level ofskills required, eliminating the need for craft or departmental skills, produceda high degree of functional and managerial integration and regular interchangeof employees, and a single line of supervisory authority.The sum of thesechanges and others flowing therefrom, has been to produce a single functionalunitmore akin to the average industrial establishment, with its typical appro-priate production and maintenance bargaining unit.The correctness of itsposition, the Respondent further said, has been recognized by the Board in anumber of decisions beginning as early as 1946.2In sum, in its request for review and supporting brief the Respondent fully stateditsposition as to the appropriate unit and the bases of its disagreement with theRegional Director, and discussed the evidence and the applicable precedents.On August 27, 1965, the Board, by order, denied the Respondent's request forreview of the Regional Director's Decision and Direction of Election, stating thatthe request"raises no substantial issues warranting review."On September 2, 1965, pursuant to the Regional Director's direction, elections bysecret ballot were held among the employees in the appropriate units. In theLithographer unit, in which only the Lithographers were on the ballot, nine voteswere cast, five for the Lithographers, four against. In the Bookbinders unit, in2 CitingPacific Press, Inc.,66 NLRB 458 and later cases, most of which were noted inthe Regional Director's Decision and Direction of Election. In thePacific Presscase theBoard found such unusual circumstances, particularly by reason of interchange of em-ployees,as to make the employer's operations there "unique in the industry." TheRegional Director in the instant case found thePacific Presscase inapplicable on thefacts-a finding which the Respondent attacked in its request for review as contrary tothe record evidence 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich only the Bookbinders were on the ballot, 13 votes were cast, 9 for the Book-binders, 4 against.No objections were filed to the tally of ballots, which was fur-nished to the parties on the day of the election.However, on September 13, 1965,the Respondent filed identical objections to both elections.The grounds stated forthe objections were twofold. (1) That the unions had unlawfully interfered withthe rights of employees during the election campaign by offering as an inducementto be selected as the bargaining agent to waive all initiation fees if the unions weresuccessful and as a means of guaranteeing success in the elections; and (2) thatthe bargaining units were inappropriate.However, on September 16, 1965, theRespondent withdrew the objections "in favor of pursuing alternative remedies underthe Act." 3Thereafter, on September 20, 1965, the Regional Director certified theLithographers and the Bookbinders as the representatives of the employees in theirrespective bargaining units pursuant to Section 9(a) of the Act.The Complaint ProceedingOn October 22, 1965, the Bookbinders, and on November 3, 1965, the Lithog-raphers, filed separate unfair labor practice charges alleging that following the elec-tionstheRespondent had refused upon demand to meet and bargain with theunions as the collective-bargaining representatives of the appropriate units.On November 19, 1965, the General Counsel, by the Regional Director,issuedseparate complaints, subsequently amended, upon the unfair labor practice charges,which complaints alleged violations of Section 8 (a) (1) and (5) of the Act by theRespondent by the asserted refusals to bargain.At the same time theRegionalDirector consolidated the cases.In addition to the jurisdictional and conclusoryallegations, the complaints as amended set out the bargaining units previouslyfound appropriate by the Regional Director, the fact of the elections and the certi-fications, the unions' requests for bargaining, and further, that in an exchange ofcorrespondence (copies of which were attached to the complaint) between theunions and the Respondent from September 29 to October 13, 1965, the Respondentrefused to bargain.The Respondent duly filed answers to the complaints and to the amendments.In these answers the Respondent admitted the jurisdictional allegations of the com-plaints, and the allegations that the unions were labor organizations.The answersfurther admitted that the unions requested the Respondent to bargain and that theRespondent replied to these requests by the correspondence referred to in the com-plaints, in which the Respondent declined to bargain with both unions because ofthe inappropriateness of the units and because of the Respondent's desire to testthe issue before the courts.The answers further denied the appropriateness of the units alleged in the com-plaints and denied the conclusory allegations to the effect that the unions had been"designated and selected" as the representatives of the employees and that theRespondent had refused to bargain collectively with them as such representatives.In addition the answers inexplicably denied an allegation in each complaint to theeffect that the Regional Director had certified the unions as collective bargainingrepresentatives in each unit.On December 2, 1965, the General Counsel filed a motion to strike portion ofthe Respondent's answer and motion for summary judgment. In this motion theGeneral Counsel stated that in view of the prior determination of the appropriateunits, the official result of the elections, and the Regional Director's certifications ofrepresentatives, all factual and legal issues raised by the complaints and the answershad been determined either by admission in the answers or by prior Board deter-minations which wereres judicata.Specifically the General Counsel requested thatthe Respondent's answers to paragraph 5(a), (b), and (c), of the complaints (inwhich the Respondent denied the appropriateness of the units, that the employeeshad "designated and selected" the unions in the elections, the fact of the certifica-tions, and the unions' status as exclusive bargaining representatives) be strickenand summary judgment entered against the Respondent.On this motion Trial Examiner Thomas Kessel, issued an order to show cause,returnable January 17, 1966, as to why the General Counsel's motion should notbe granted. In this order Trial Examiner Kessel took official notice of the electionsIn fact the objections appear to have been untimely, since objections to an electionmust be filed within 5 days after furnishing of the tally of ballotsBoard's Rules andRegulations, Series S. as amended, Section 102 69 (a) KRIEGER-RAGSDALE & COMPANY, INC493and of the certification of the unions by the Regional Director.He directed theRespondent to state in its response whether it denied that the elections were heldand that the unions received a majority of the ballots cast in each election and werecertified, and if the Respondent made such denial in substance to show cause why.In addition Trial Examiner Kessel directed the Respondent to summarize whatnewly discovered or previously unavailable evidence it would present in an unfairlabor practice proceeding to attack the validity of the certification.The order fur-ther stated that,The purpose of this order is to enable me to determine whether there existtriable issues of fact necessitating a hearing for the taking of evidence.On January 17, 1966, the Respondent filed its response to the order to showcause and motion to dismiss or to allow discovery. In this response, for reasonsmore fully explicated below, Respondent asserted that summary judgment wouldprejudiceRespondent's statutory and constitutional rights and in the alternativerequested that hearing or ruling on the motion for summary judgment be postponedfor 6 months in order to enable the Respondent to "complete a program of discov-ery as provided for under the Federal Rules of Civil Procedure." In addition, theRespondent stated, by affidavit of Melbourne Holder, its manufacturing manager,dated January 4, 1966, that at a complaint hearing it would (1) offer further evi-dence on the appropriateness of the unit, and (2) offer evidence to establish conduct(presumably by the unions or their representatives) which interfered with the elec-tion.These matters are further discussed below.The Respondent did not comply with Trial Examiner Kessel's direction that theRespondent state in the response whether it denied that the elections were held, andwhether it denied that the unions received a majority of the ballots cast in theelections and were certified.Trial Examiner Charles W. Schneider takes officialnotice of the result of the elections and of the certification by the Regional Director.Subsequently I was designated to rule upon theissues.Ruling on the Motion for Summary Judgment1.The Trial Examiners authority to review determinations by the Boardin representation proceedingsExcept for the new matter set forth in its response to the order to show cause,the Respondent seeks here to relitigate the correctness of th Board's determinationas to the appropriate unit.The Respondent's basic position, as stated in its response to the Order to ShowCause and the attached affidavit of Manufacturing Manager Holder, appears to bethat it is entitled as of right to a full hearing in the unfair labor practice proceed-ing,with unlimited opportunity to relitigate the issues decided in the representa-tion case, and to introduce any relevant evidence bearing thereon; and further,that a Trial Examiner is required to or may review the validity of the determina-tions made by the Board in the representation case .4However, a Trial Examiner has no general authority in an unfair labor practicecase to review the Board's decision as to an appropriate unit made in a relatedrepresentation proceeding.Morganton Full Fashioned Hosiery Company,115NLRB 1267, 1271-72.2.The relitigation of representationissues inunfair labor practice casesIn the absence of newly discovered or previously unavailable evidence,issueswhich were or could have been raised in a related representation case may not berelitigated in unfair labor practice proceeding based upon the Board's certification&Thus the response states that the Respondent has "the legal right to introduce anyevidence it sees fit at the complaint case hearing, as long as this evidence is relevant tothe issues,"and "under these general denials [in the Respondent's answers]it is theRespondent's position that it can introduce any and all evidence relevant to the validityof the unions'status as collective-bargaining agents for its employees."Relative to one of the items of additional evidence it would adduce at a complainthearing the Respondent states its purpose to be, "to give to the Trial Examiner in thiscase an opportunity to properly evaluate the testimony given at the hearing in thesecomplaint cases as well as the testimony given during the representation case hearing." 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the representation case.Normally the Board's representation disposition is thelaw of the later related unfair labor practice case, subject to review by the Boardand the courts.Thus inPittsburgh Plate Glass Company,313 U.S. 146, 162, an unfair laborpractice case of refusal to bargain based upon a Board certification made after arepresentation hearing, where the Board refused to accept at the unfair labor prac-tice hearing certain evidence as to the appropriate unit, evidence on that subjecthaving been introduced in the representation hearing, the Supreme Court said:If the Company or the Crystal City Union desired to relitigate this issue, it wasup to them to indicate in some way that the evidence they wished to offerwas more than cumulative.Nothing more appearing, a single trial of theissuewas enough.The Board has said:.unless there is evidence which was newly discovered or unavailable to theRespondent at the time of the representation hearing, it cannot be permittedto relitigate in the instant [refusal to bargain] proceeding the question ofmajority or the appropriate unit .5A Trial Examiner thus may not review the correctness of the Board's determina-tion made on the record before it.Where, however, there is new and material evidence based on occurrences sincethe certification, the Respondent is entitled to an opportunity to introduce suchevidence.See for exampleKVP Sutherland Paper Co.,61 LRRM 2402 (C.A. 6).Whether there is such evidence here is discussedinfra.eWith respect to the Respondent's contention that it is entitled to introduce "anyevidence it sees fit" at the complaint hearing as long as such evidence is relevant tothe issues, the contention is thus contrary to the above authorities.The Respondentcites a number of cases; none, however, are supportive of its position.Only twoneed be discussed:United Insurance Company of America,272 F.2d 446 (C.A. 7),andPlaskolite, Inc.,134 NLRB 754, enfd. 309 F.2d 788 (C.A. 6). In theUnitedInsurancecase the court held that a Board determination as to an appropriate unitmade in a 1954 representation proceeding, and which was not subject to review atthat time because no certification was issued, could not constitute evidence in a 1958complaint case following a 1956 election in a different proceeding and held withouta representation hearing.That situation differs from the instant one.Here theappropriate unit finding of the Board was made in the representation proceedingsolely on the basis of the evidence adduced in that proceeding.In thePlaskolitecase the Regional Director in a representation proceeding rec-ommended that an objection to an election be overruled because of a failure of theunion involved to submit evidence in support of the objection.The union filed noexception to that recommendation. In a subsequent unfair labor practice case theBoard held that the failure of the union to file the exception did not constituteres judicata,so asto prevent consideration by the Board as to whether the conductalleged in the objection constituted an unfair labor practice by the employer in thecase.ThePlaskolitecaseisnotauthority for the proposition that determinations inrepresentation cases are not normally final dispositions.Clearly a decision by theBoard in a representation case as to the effect-or even as to the occurrence-ofcertain conduct is not a determination as to whether the conduct is an unfair labor5 Clark Shoe Company,88 NLRB 989, footnote 1, set aside other grounds 189 F 2d 731(CA. 1). See alsoUnited States Rubber Company,155 NLRB 1298;Producer'8 Inc.,133 NLRB 701, 704;National Van Lines,123 NLRB 1272, 1273-74[by the Board of a decision by a regional director in a representation case] shallpreclude...parties from relitigating,in any related subsequent unfair labor prac-tice proceeding, any issue which was, or could have been, raised in the representationproceeding.Denial of a request for review shall constitute an affirmance of theregional director's action which shall also preclude relitigating any such issues inany related subsequent unfair labor practice proceedingIn theKVP Sutherlandcase summary judgment was entered against the employer.The court's decision indicates that the employer offered evidence showing material changein its technology and operational practices occurring since the original unit finding.Thecourt remanded the matter to the Board for a hearing limited to such evidence KRIEGER-RAGSDALE & COMPANY, INC49-5-practice.New Orleans Laundries, Inc.,114 NLRB 1077, 1078, 1086-87. Indeed,Board law prohibits the litigation of unfair labor practices in representation cases.New York Shipping Association,107 NLRB 364;Nathan Warren & Sons, Inc.,119NLRB 292. Cf.FoothillElectricCorporation,120NLRB 1350, 1353:Evidence relevant to a representation issue (whether a union-security clause isinvalid and therefore the contract containing it no bar to an election) is to beadmitted in a representation hearing even though such conduct might in an unfairlabor practice proceeding be held to constitute an unfair labor practice.3.Applicability of discovery; source of the Trial Examiner's authorityto grant summary judgmentWith respect to its contention that it is entitled to discovery, the Respondent'sreasoning appears to be that by invoking summary judgment procedure the GeneralCounsel has brought the proceedings within the purview of the Federal Rules ofCivil Procedure, thus making the discovery machinery of those rules applicable asa matter of constitutional right.The Respondent misapprehends the source of the authority of the Trial Exam-iner to grant summary judgment.That power is grounded in the rules and deci-sions of the Board, and not in the Federal Rules of Civil Procedure.Thus, if noanswer is filed to a complaint, or the answer is not in compliance with require-ments of the Board's rules, those rules provide that the allegations of the com-plaint shall be admitted to be true.Board'sRules and Regulations, Series 8,Section 102.20.In addition an answer which is sham or false may under therules be stricken and the action may proceed as if the answer had not been served,as required.Rules and Regulations, Section 102.22. In such circumstances aTrialExaminer is authorized to accept the complaint allegations to be true(Harvey Aluminum (Inc.),335 F.2d 749 (C.A.9)) and to enter summary judg-ment against the Respondent(LiquidCarbonic Corporation,116NLRB 795,797-798).That the Federal Rules of Civil Procedure contain a comparable pro-vision does not make other portions of the Federal Rules applicable when motionismade for summary judgment pursuant to the authority of the Board's rulesand decisions.In any event it has been specifically held that the discovery provisions of theFederal Rules of the Civil Procedure are not applicable to complaint proceedingsbefore the Board.Globe Wireless, Ltd.,193 F.2d 748, 751.And seeThe RaserTanning Company,276 F.2d 80 (C.A. 6), cert. denied 363 U.S. 830;Texas Indus-tries,Inc.,336 F.2d 128 (C.A. 5).Cf. Frito Company,330 F.2d 458, 465 (C.A.9); Southern Materials Co.,345 F.2d 240, 244 (C.A. 4).7The Respondentalso contendsthat the net effect of the motion for summaryjudgment is to "compel this Respondent to subject itself to discovery proceduresin the form of exposing affidavits, etc. to a Trial Examiner and contrary to theJencksrule 8 compelling disclosure. only after testimony."The basis for this con-tention of the Respondent is not disclosed.Nothing in Trial Examiner Kessel'sOrder to Show Cause requires the Respondent to submit affidavits.The conten-tion is therefore found not established.4.Whether two representation hearings are contemplated in the statuteInsofar as the present type of proceeding is concerned, the hearing before theBoard or its agent provided for in Section 10(b) of the Act is for the purpose oftaking evidence upon which it can be determined whether the Respondent refusedto bargain.The factual issues to be litigated at such an evidential hearing are4 The Respondent erroneously asserts that Section 10(b) of the National Labor Rela-tions Act requires that Board proceedings be conducted in accordance with the FederalRules of Civil Procedure.The provision in Section 10(b) is that such proceedings shall,"so far as practicable,be conductedin accordance with the rules of evidenceapplicablein the district courts of the United States under the [Federal] rules of civil proce-dure . .[Emphasis supplied ]SeeRaser Tanning Co , supra:Administrative hear-ings of the Labor Board are governed by the Administrative Procedure Act rather thanthe Federal Rules of Civil Procedure."CfFrito Co., supra.8 Presumably a reference to provisions in Section 102.118 of the Board'sRules andRegulations requiring the production, upon request, of statements of witnesses called bythe General Counsel,after such witnesses have testified.SeeJencks v. United States,353US 657and18USCA 3500. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDnormally whether the union requested the Respondent to bargain and whether theRespondent refused to do so.The complaint here alleges that the unions madesuch requests and that the Respondent refused to grant them.These allegationsare not denied in the Respondent's answers, and are therefore deemed to be admitted.All issues as to the appropriate units and the unions' status as (representatives inthose units were fully litigated, decided and certified by the Board after full pres-entations in the representation case.Unless there is new material evidence therecord as to the representation matters is complete, and there are no factual issuesto be developed at a hearing upon the unfair labor practice complaints.TheRespondent withdrew the objections it had filed to the election, and the unions'selection by the employees cannot now be seriously contested.The Respond-ent retains the right to test the correctness of the Board's decision as to the appro-priate unit before the Board and the courts on the basis of the existing record.This is the system contemplated by Congress whereby representation proceedingsare exempted from anterior court review, but are fully reviewable upon the issuanceof a Board order based thereon. (Section 9(d), National Labor Relations Act.)The intent of this provision was not to provide opportunity to retry .the representa-tion proceeding in the companion unfair labor practice case if the employer refusedto heed the certification.95.Evidential hearings are not required where there are no factualissues to decideA hearing for the presentation of evidence is not required where there are nofactual issues to decide.As was said by the Second Circuit Court of Appeals inCharles Fay v. Douds (Packer-Kalov Corp.),172 F.2d 720, 725.Neither the statute [N.L.R.A.], nor the Constitution, gives a hearing wherethere is no issue to decide.The Constitution protects procedural regu-larity, not as an end in itself, but as a means of defending substantive inter-ests.Every summary judgment denies a trial upon issues formally valid.The Tenth Circuit of Appeals has said: 1e... it is fundamental to the law that the submission of evidence is notrequired to characterize `a full hearing' where such evidence is immaterial tothe issue to be decided ..Where no genuine or material issues of fact ispresented the court or administrative body may pass upon the issues of lawafter according the parties the right of argument.6.Whether there is new material evidenceWe are brought then to the question as to whether there is material evidencenewly discovered or previously unavailable to be adduced at a hearing. If thereis,the Respondent is entitled to an opportunity to produce it, to haveitmade apart of the record, and to have it considered.KVP Sutherland Paper Co.,356F.2d 671 (C.A. 6).In its response to Trial ExaminerKessel'sOrder to Show Cause the Respondent,in an affidavit by its manufacturing manager, MelbourneHolder, summarizes theevidence which it would adduce if a hearing were held.Thisis asfollows:(a)The Respondent would produce an expert witness, William Brown, of Kan-sas City, Kansas, presently a general consultant to the printing industry and secre-tary of Rotary Forms Council, a group concerned with problems in the printingindustry, particularly related to business forms.Brown would testifyconcerningeconomic and technological changes in the printing industrysinceWorld War II,and changes in skill and training requirements.This testimony would tend to showthe low level of skill, similar to factory employment, required in the Respondent'stype of production, the routines of operation, close supervision, and the dissimilar-ity of paper conversion work to the average printing establishment.The testi-mony would be used to give the Trial Examiner an opportunity to properly evalu-6 See Leg. Hlst. of the NLRA, 64th Cong. U.S. GPO, page 2314 (S. Rept. 573 onS. 1958 page14) ; page 2494 (Statement by Senator Wagner onH.R. 6288, House hear-ingsMarch 13, 1935 page 20; page 2930-31 (H. Rept. 969 on H R 7978 page 20)page 2977 (H. Rept. 972 on 'S. 1958 page 20) ; page 3073 (H. Rept. 1147 on S. 1958page 23).i°Produoers Livestock Marketing Assn. v.U.S.,241F.2d 192,196 (C.A. 10), affd.356 U.S. 282. KRIEGER-RAGSDALE & COMPANY, INC497ate the testimony given in the complaint and in the representation case and "willmake the problems and issues involved in this case more clear." In addition,Manufacturing Manager Holder would testify that:... the Board has overlooked, perhaps because it lacks an understanding ofour industry, the changes that have been going on in this industry whichhave resulted in similarity between our type of work and the general factorywork done in production and maintenance units.The subject matter of the proposed testimony of Brown and Holder, and itspurposes,were developed and explored in the representation hearing.TheRespondent's contentions respecting it, outlined in the above statement, werenoted by the Regional Director in his Decision and Direction of Elections, andwere reiterated by-the Respondent in its request for review of the Regional Direc-tor'sDecision and in the Respondent's accompanying brief.At least the pro-posed testimony is cumulative.No suggestion is made that it is new or previ-ously unavailable.No reason is proffered for not having adduced thetestimonyin the representation hearing.Under such circumstances this proposed evidencemust be rejected.(b)Testimony will also be offered by the Respondent concerning the physicaldimensions of the plant and the total integration of operations, and the absenceof departmental structure ordinarily associated with the printing industry.The representation record contains such evidence; it was commented on bythe Respondent in its request for review and supporting brief, and by the Lithog-raphers in the latter's brief to the Regional Director following the representationhearing.No substantial reason is offered for not having produced the evidencepreviously.The proffered evidence differs in one respect from that stated by theRespondent in its brief to the Board. In that brief the Respondent stated that itsproduction facilities are in three rooms. In its offer of proof here, however, theRespondent states that:"In fact, all three of these departments are in a singleroom . . . ." The reason for this discrepancy is not explained. There is no asser-tion that a change has been made since the representation hearing.Obviouslythen, the evidence is not newly discovered. In any event, assuming that the evi-dence is new and that the operations are now in a single room, rather than threeas heretofore, this does seem so material a revision in operations as to requirereversal of the decision as to the appropriate unit.(c)Also offered is testimonial and other evidence to the effect that since therepresentationhearing increasing integration and simplicity of operations hascontinued, and that other untrained employees have been hired. Such testimonyisno different in kind from that previously adduced and argued, and would alsobe merely cumulative.(d)Also offered is evidence of asserted union conduct tending to interferewith the election.This evidence is now offered for the first time, the Respondentsays, "because at-that time [of the representation hearing] we did not know itwas being used."This evidence" would be established by the hearsay testimonyof foremen, on -the basis of information given them by employees who, the offerasserts, are themselves "afraid to testify."Thus, the affidavit of Holder statesthat:-(1) Bindery Foreman Francis Joachif has informed him that bindery workerspay no initiation fee; and were later told that if they joined the union they couldjoin for $7.50 but that if they waited for a contract to be signed then the feewould be $50.(2) Production Manager Waldo Hilgeman has informed the Respondent thatlithography employees were promised a pay scale cut in hours and insurance, aswell as a retirement plan, and that there would be no initiation fee at all but thatthe employees would have to pay a small fee for insurance.These statements were apparently false, Holder's affidavit states, since at thehearing the Respondent will introduce proof (that nature of which is not disclosed)that both unions are in severe financial straits concerning the solvency of theirpension and retirement programs.Since several of the Respondent's employeesare at the stage in life where such programs assume importance, failure of theunions to disclose the financial position of these funds could be reasonably cal-culated to deceive employees.In addition the statements concerning initiationfees constituted unfair inducement of employees.248-084-67-vol. 159-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's offer does not state who on behalf of the unions are allegedto have committed these acts.Ithasbeen seen,supra,that the Respondent filed objections to the election,apparently untimely, which it thereafter withdrew. In those objections the Respond-ent asserted that the unions unlawfully interfered in the elections by offeringemployees, as an inducement to selection of the unions, and as a means of guaran-teeing their success in the elections, to waive all initiation fees.Wheretimelyobjections to an election are filed and the objecting party there-after seeks to expand the objections by additional matter, the Board's standardas to whether the untimely expansion will be permitted is whether the new matterwas previously undiscovered after ,the exercise of due diligence.Poinsett Lumberand Manufacturing Company,116 NLRB 1732, 1734-35;Rockwell ManufacturingCompany,142 NLRB 741, 750. However, where no objections are filed withinthe required 5-day period the Regional Directorissueshis certification and thecase is closed. (Rules and Regulations 102.69(b) ).Obviously, similar action is tobe taken by the Regional Director where timely objections are filed and laterwithdrawn-it is as if no objections were filled. In such case, the standard fordetermining whether objections thereafter filed will be considered, and the casereopened, is whether there are "unusual circumstances."Eklund Brothers Trans-port, Inc.,136 NLRB 471. The exact scope of this phrase has not been defined bythe Board, but it seems clear from the fact thatin Eklundthe Board did not adopttheTrialExaminer's "newly discovered" and "due diligence" test, that "unusualcircumstances" is a stricter standard-perhaps contemplating fraud or abuse ofBoard processes.In any event in the instant case the objections are not to beconsidered, whichever standard is used.The matters alleged as affecting the election are such that if the Respondent hadno knowledge of them prior to the expiration of the time for filing objections, duediligence should have uncovered themThe Respondent has not stated when itcame into possession of the information.The affidavit of Holder stated merelythat "None of this matter was brought upat the representation hearingbecause atthat time we did not know it was being used." [Emphasis supplied.]The repre-sentation hearing was held on June 25, 1965; the election was held on September 2,1965.The Respondent has not asserted (as it must if its objections are now tobe considered) that it was not aware of this evidence prior to the expiration ofthe time for filing objections.We have seen that the Respondent was aware ofthe initiation fee matter shortly after the elections, since it filed an objection con-cerning it which it later withdrew. In any event the evidence now offered respect-ing all the objections is such that if Respondent actually had.no knowledge of themprior to the expiration of the time for filing objections to the election, due diligenceshould have uncovered them.Nor has the Respondent provided other foundational data necessary to evaluatethe probable competency, materiality or substantiality of this evidence.Thus, it isnot stated who engaged in the conduct on behalf of theunions.While it may be(though it is not asserted) that the Respondent might be,hesitant to disclose atthis time the names of employees who are the primary source of its information,there is no apparent reason for it not to give the names of the persons -supposedlyacting for the unions.Other foundation allegation is also lacking: the time andthe place of the events.All these are facts normally securable by a respondent ina complaint proceeding before the Board. It is not unreasonable to require thatthey be provided where a party seeks to reopen a decided issue on the basis ofnewly discovered evidence.Nor do the facts alleged constitute substantial evidence of union conduct inter-fering with an election.For, whatever the truth of the asserted incidents, offersby a union during an organizationalor anelection campaign to waive or reduceinitiation fees do not void designations or an election, if employees are provideda reasonable period of time after the election in which to join theunion.S. en C.Gorbea, Perez & Morell,328 F.2d 679, 682 (C.A. 1).And seeDahlstrom MetallicDoor Co,112 F.2d 756 (C.A. 2); I.Taitel and Son,261 F.2d 1 (C.A. 7), cert.denied 359 U.S. 944.An unconditional offer to waive or reduce initiation feesduring a campaign does not constitute an unlawful inducement.The Gruen WatchCompany,108 NLRB 610;Ottis Elevator Company,115NLRB 1490. It is notasserted by the Respondent in its offer of proof in the response to Trial ExaminerKessel's Order to Show Cause (though it was so alleged in the original objectionswhich the Respondent withdrew) that the waiver reduction or increase of initiationfees was "contingent on how the employees voted in the election or on the results KRIEGER-RAGSDALE& COMPANY, INC499of the election."(The Gruen Watch Co., supra,612)."Absent a showing thatthe employees would be rewarded or penalized because they voted for or against[the union]such statements do not warrant setting aside the election."(Otis Eleva-tor Co., supra1493).The alleged statements detailed by the Respondent in itsresponse to the Order to Show Cause as to the waiver or amount of initiation feesand the cost of union insurance thus do not constitute conduct interfering with theelection or unfair inducement of employees.As to the allegation that the lithography employees were "promised"a pay scalecut in hours,there is nothing in the offer of proof to suggest that this was anythingmore than campaign propaganda as to what the union would hopefully be able tosecure from the employer.With respect to the asserted"apparently"false state-ments concerning the union retirement plans, the Respondent'sresponse to theOrder to Show Cause does not comply with Trial Examiner Kessel'sdirection fora summary of the evidence which the Respondent would present at a hearing.Conclusory assertions that the alleged statements to employees were "apparentlyfalse" and that the Respondent"will introduce proof" to the effect that the retire-ment plans of the unions are in"severe financial straits" are neither probative norinformative as to the evidence upon which the Respondent would rely.Finally it is to be noted that the offer of most of this evidence is hearsay severaltimes removed.Ithas been noted that the Respondent might be reluctant todisclose the names of the employee informants-though it does not claim so.How-ever, the Respondent significantly does not assert that it will attempt to producethe employees at a hearing.While hearsay is admissible in Board-as in court-proceedings,in some instances,such as where primary testimony is unavailable, nosuch factors are said to be present here,unless it be in the representation thatemployees are "afraid to testify."Whether the secondary evidence is correct (thatis,whether the employees made the statements which the supervisors say they did)presumably even the Respondent does not know, since there is no -assertion thatcounsel or others have investigated it or contacted the employees themselvesThe Respondent'spresent objections are therefore untimely,and no sufficientbasis is established to justify the late filing.The evidence is of a character whichdue diligence should have uncovered prior to the expiration of the time for filingobjections, and, as we have seen, the Respondent does not assert that it did nothave the information at that time.In addition, the evidence,even if accepted,does not on its face establish conduct tending to interfere with the election doesnot comply with Trial Examiner Kessel's Order to Show Cause,and is notsufficiently specific as to warrant further investigation and reopening of the electionproceedings.7.Final conclusions as to summary judgmentThere being no material factual issues to be decided,no hearing is necessary andthe matter is therefore to be resolved on the basis of the existing record.The General Counsel has moved to strike the Respondent'sdenials in itsanswers to the allegations in subparagraphs 5(a), (b), and(c) of the respectivecomplaints, and has moved for summary judgment.The motion for summaryjudgment is granted.Subparagraph 5(a) of each complaint alleges that the unit found by the RegionalDirector is appropriate,5(b) alleges, in sum, that a majority of the employees inthe unit by secret-ballot election on September 2, 1965, "designated and selected"the union as their bargaining representative, and that the Regional Director certi-fied the union on or about September 20, 1965, as such representative; 5(c)alleges, in sum, that the union,isthe representative of' the employees in theappropriate unit by virtue of Section 9(a) of the Act.Subparagraphs 5(a) and(c) and the Respondent'sdenials of them raise thelegal issue which is the basis of the Respondent'sdefense-namely, whether theunits are appropriate and whether the unions can therefore be the respective legalrepresentatives therein.The same may be said of the allegation in 5(b)as to theelection results, since what is alleged is that the employees thereby "designated andselected" the union.The quoted phrase seems a term of art denoting a legalconclusion rather than a factual allegation.iiOn the other hand,the allegationin 5(b)to the effect that the Regional Director certified the union on or aboutSeptember 20, 1965, as the representative of the employees is an allegation of fact.11Thus Section 9(a) of the Act states that representatives"designated or selected" byemployees are the collective-bargaining representatives of employees in an appropriate unit. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances the motion of the General Counsei to strike theanswers relating to paragraphs 5(a) and (c) of the complaint and the portion of5(b) relating to the election is denied.That the Respondent's denials may not beultimately legally supported does not preclude their effectiveness as responsiveand genuine pleadings.Were the Respondent to admit those allegations itwould have no issue to contest before the Board and the courts.However, that theRegional Director certified the unions is officially noted as a fact, and the Respond-ent's denials thereof are therefore stricken as not genuine. It is also officially notedthat the elections were held on the date indicated and that a majority of theemployees in the units cast their ballots for the respective unions.I hereby make the following additional:FINDINGS OF FACT1.JURISDICTIONKrieger-Ragsdale and Company, Inc., the Respondent herein, is and has been atall times material herein,a corporation duly organized under,and existingby virtueof, the laws of the State of Indiana.At all times material herein,Respondent has maintained its principal office andplace of business at 109 SE. Second Street, Evansville, Indiana, and is, and hasbeen at all times material herein,engaged at said location in commercial job print-ing and paper conversion.During the past year,Respondent,in the course and conduct of its businessoperations, purchased and caused to be transferred and delivered to Evansville,Indiana, location,goods and materials valued in excess of $50,000 which weretransported to said location directly from States other than the State of Indiana.Respondent is now,and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDInternational Brotherhood of Bookbinders,AFL-CIO and Local 73L, Lithog-raphers and Photoengravers InternationalUnion, AFL-CIO,are labor organiza-tionswithin themeaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. TheBookbinders unitAll of the employees in the Employer's bindery and shipping and receiving depart-ment at its Evansville, Indiana,plant;excluding office clerical and professionalemployees,guards and supervisors as defined in the Act and all other employees,constitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.On September 2, 1965, a majority of the employees of Respondent,in the appro-priate unit described above, by a secret ballot election conducted under the super-vision of the Regional Director for Region 25 of the Board,designated andselected the Bookbinders Union as their representative for the purposes of collectivebargaining with Respondent,and on or about September 20, 1965, said RegionalDirector certified the Bookbinders Union as the exclusive collective-bargaining rep-resentative of the employees in said unit.At all times since September 21, 1965,and continuing to date, the BookbindersUnion has been the representative for the purposes of collective bargaining of theemployees in the unit described above and,by virtue of Section 9(a) of the Act,has been,and is now, the exclusive representative of all the employees in said unitfor the purposes of collective bargaining with respect to rates of pay, wages, hoursof employment,and other terms and conditions of employment.On September 29, 1965,the Bookbinders Union requested the Respondent tobargain collectivelywith the Bookbinders Union as the exclusive collective-bargaining representative of all the employees of Respondent in the above-describedappropriate unit.On September 29, 1965, and October 13, 1965,Respondent refused to bargaincollectivelywith the Bookbinders as the representative of the employees in theappropriate unit above described,and continues to so refuse. KRIEGER-RAGSDALE & COMPANY, INC501B. Lithographers unitAll lithographic production employees at the Employer's Evansville, Indiana,plant, including offset press operators, platemakers, strippers,'2 cameramen,pasteup,layout, and art employees; but excluding compositors, letter pressmen, proofreaders,office clerical, and professional employees, guards, and supervisors as defined inthe Act and all other employees, constitutea unitappropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.On September 2, 1965, a majority of the employees of Respondent in the appro-priate unit described above, by secret-ballot election conducted under the supervi-sion of the Regional Director for Region 25 of the Board, designated and selectedthe Lithographers Union as their representative for the purposes of collective bar-gaining with Respondent, and on September 20, 1965, said Regional Director certi-fied the Lithographers Union as the exclusive collective-bargaining representativeof the employeesin said unit.At all times since September 2, 1965, and continuing to date, the Lithographers.Union has been the representative for the purposes of collective bargaining of theemployees in the above-described appropriate unit, and, by virtue of Section 9(a)of the Act, has been, and is now, the exclusive representative of all the employeesin said unit for the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and conditions of employment.On September 29, 1965, the Respondent, by its attorney, stated that it would notnegotiatewith the Lithographers Union until it was finally judicially determinedthat the bargaining unit was appropriate.On October 6, 1965, the Lithographers Union requested the Respondent to bar-gain collectively with the Lithographers Union as the exclusive bargaining repre-sentative of all the employees of Respondent in the above-described appropriateunit.On October 13, 1965, the Respondent refused to bargain collectively with theLithographersUnion as the representative of the employees in the appropriateunit above described, and continues to so refuse.By its refusals to bargain collectively with the Bookbinders and the Lithographersas the representatives of the Respondent's employees in the respective appropriateunits, the Respondent has violated Section 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent describedin sectonI above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it be ordered to cease and desist therefrom and that it bar-gain collectively with the unions and take other affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Krieger-Ragsdale and- Company, Inc., Evansville,, Indiana, is an employerwithin the meaning of Section 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Bookbinders, AFL-CIO, and Local 73L, Lithog-raphers and Photoengravers International Union, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.All of the employees in the employer's bindery and shipping and receivingdepartment at its Evansville, Indiana, plant; excluding office clerical and profes-12 Incorrectly spelled "stippers" in the certification. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDsional employees, guards and supervisors as defined in the Act and all otheremployees, constitute a unit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4.On and at all times since September 2, 1965, the Bookbinders Union hasbeen, and is now, the exclusive representative for the purposes of collective bar-gaining of all employees in the appropriate unit described in 3 above, within themeaning of Section 9(a) of the Act.5.All lithographic production employees at the employer's Evansville,Indiana,plant, including offset press operators, platemakers, strippers, cameramen, pasteup,layout, and art employees; excluding compositors, letter pressmen, proofreaders,office clerical, and professional employees, guards, and supervisors as defined in theAct and all other employees, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.6.On and at all times since September 2, 1965, Local 73L, Lithographers andPhotoengravers International Union, AFL-CIO has been and is now, the exclu-sive representative for the purposes of collective bargaining of all employees in theappropriate' unit described in 5 above, within the meaning of Section 9(a) of theAct:7.The Respondent has engaged and is engaging in unfair labor practices withinthe meaning of Section' 8(a)'(5) and (1) of the Act by the following conduct:(a) By refusing on October 29 and 13, 1965, and at all times since, to bargaincollectively with the Bookbinders Union.(b)'By refusing on October 13, 1965, and at all times since, to bargain collec-tively with the Lithographers Union.-8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and' (7)' of the Act.Upon the basis of the foregoing findings and conclusions and upon the recordbefore me, I recommend that the Board issue the following:ORDERKrieger-Ragsdale and Company; Inc., Evansville, Indiana, its officers, agents, suc-cessors, and assigns, shall:1.Cease arid desist from:(a)Refusing to bargain collectively with International Brotherhood of Book-binders,AFL-CIO as the exclusive collective-bargaining representative of allemployees in the Bookbinders, appropriate unit.(b)Refusing to bargain collectively with Local 73L, Lithographers and Photo-engravers International Union, AFL-CIO as the exclusive bargaining representa-tive of all employees in the Lithographers' appropriate unit.(c). Interfering with the efforts of the Bookbinders or the Lithographers to nego-tiate for or to represent the employees in their respective appropriate units asexclusive bargaining agent.2.Take the following affirmative action which I find necessary to effectuate thepolicies of the Act:(a)Upon request bargin collectively with-the Bookbinders and the Lithographersas the exclusive representative of all the employees in their respective appropriateunits with regard to rates of pay, wages, hours of employment, and other condi-tionsof employment, and if an understanding is reached with eitherorganization,embody such 'understanding in a signed agreement.(b) Post at its plant at Evansville, Indiana, copies of the attached notice marked"Appendix."Copies of said Notice, to be furnished by Regional Director forRegion 25, after being duly signed by the Respondent's authorized representative,shall be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.-(c)Notify the Regional Director for Region 25, in writing, within 20 daysfrom the date of receipt of this Decision, what steps the Respondent has taken tocomply herewith.1313 In the event that the Recommended Order is adopted by the Board this provisionshall be modified to read: "Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " CENTRAL MARKETS503APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with International Brotherhoodof Bookbinders,AFL-CIO,as the exclusive bargaining representative of ouremployees in the following appropriate unit:All the employees in the bindery and shipping and receiving depart-ment at our Evansville,Indiana, plant;excluding office clerical and pro-fessional employees, guards and supervisors as defined in the NationalLabor Relations Act and all other employees.WE WILL NOT refuse to bargain collectively with Local 73L, Lithogra-phers and Photoengravers International Union,AFL-CIO,as the exclusivebargaining representative of our employees in the following appropriate unit:All lithographic production employees at our Evansville,Indiana,plant,including offset press operators,platemakers,strippers,camera-men, pasteup,layout, and art employees;excluding compositors,letterpressmen,proofreaders,officeclerical,and professional employees,guards, and supervisors as defined in the National Labor Relations Actand all other employees.WE WILL,upon request,bargain,collectivelywiththe aforesaid labororganizations and, if an understanding is reached with either organization,embody such understanding in a signed agreement.KRIEGER-RAGSDALE AND COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 614ISTA Center,150WestMarket Street, Indianapolis,Indiana 46204,Telephone633-8921.The Golub Corporation,Mechanicville Central,Inc. d/b/a CentralMarketsandAmalgamated Meat Cutters,Butcher Workmenand Store Clerks of North America, District Union Local No. 1,AFL-CIO.Case 3-CA-2565.June 16, 1966DECISION AND ORDEROn February 15, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action," as set forth in the attached Trial Examiner's1The Trial Examiner inadvertently failed to pass on the question of the validity of theunion authorization card of employee Louis Paluso as raised by the Respondent in Itsbrief to the Trial Examiner.The Respondent in its exceptions again questions the validityof such card.On the basis of the record herein, we find the union authorization card ofLouis Paluso to be valid.We need not pass upon the validity of any of the other cardsheld by the Union and not counted by the Trial Examiner.159 NLRB No. 48.